Citation Nr: 0939898	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO. 07-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for pyorrhea.

2. Entitlement to service connection for polyarthritis.

3. Entitlement to service connection for a mental disorder, 
to include polysubstance-induced mood disorder, claimed as 
depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from July 1976 through July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. The Nashville, Tennessee, RO is now 
handling the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for pyorrhea, 
polyarthritis, and a mental disorder. For service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Under 38 C.F.R. § 3.159(c), VA has a duty to assist the 
Veteran in the development of his claims. A review of the 
record reveals that the Veteran's claims warrant further 
development. 

Several times during this appeal, the Veteran has identified 
VA treatment facilities at which he has treated since service 
for his claimed disabilities. On a VA Form 21-4142 submitted 
in May 2005, the Veteran stated that he treated at the 
Tuskegee VAMC in 1986, 1990, and 2004, and at the Biloxi VAMC 
in 1987, 1997, and 2005. On another 21-4142, he reported that 
he has treated for his dental disability, arthritis, 
depression, and anxiety between 1987 and 2005 at the Mobile 
VAMC, Tuskegee VAMC, Biloxi VAMC, and Chattanooga VAMC. In a 
September 2005 written statement, the Veteran reported that 
he had a second dental surgery at the Biloxi VAMC in 1987 or 
1988. A review of the claims folder reveals that the RO 
obtained VA treatment records from Biloxi and Tuskegee from 
2004 through 2007. There is no indication of even an attempt 
to obtain the records identified by the Veteran from the VA 
treatment facilities identified by the Veteran. Under 
38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran 
in obtaining relevant treatment records from VA treatment 
facilities. It is unclear to the Board why VA has not met its 
duty at this point in the Veteran's appeal. All relevant 
treatment records since the Veteran's discharge from service 
through to the present should be obtained and associated with 
the claims folder so that the nature of any current 
disability can be assessed, and a determination made as to 
whether a VA examination is warranted, especially considering 
the documented in-service dental treatment, and the May 1979 
notation on the separation examination of back pain, 
depression/worry, and pyorrhea. 

This matter must be remanded in order to meet VA's duty to 
assist.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by 
obtaining all relevant VA treatment 
records dating from the Veteran's July 
1979 discharge from service, including but 
not limited to those from the VA treatment 
facilities at Biloxi, Tuskegee, Mobile, 
and Chattanooga. Document in the claims 
folder all failed attempts to obtain 
records.

2. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


